DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,498,547. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 1, 8, and 15, ‘547 discloses the limitations in claims 1, 8, and 15.
For claims 3, 10, and 17, ‘547 discloses the limitations in claims 5 and 12.
For claims 5, 12, and 18, ‘547 discloses the limitations in claims 1, 8, and 15
For claims 6, 13, and 19, ‘547 discloses the limitations in claims 5 and 12.
For claims 7, 14, and 20, ‘547 discloses the limitations in claims 5 and 12.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,498,547 in view of Zhao et al (US 2009/0190587). 
For claims 2, 9, and 16, ‘547 discloses the limitations in claims except for obtaining the bit position comprises receiving the bit position from a controller of the network.
.
Claims 1, 3-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,853,822. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 1, 8, and 15, ‘547 discloses the limitations in claims 1, 11, and 19.
For claims 3, 10, and 17, ‘547 discloses the limitations in claims 5 and 23.
For claims 4 and 11, ‘547 discloses the limitations in claim 8.
For claims 5, 12, and 18, ‘547 discloses the limitations in claims 9.
For claims 6, 13, and 19, ‘547 discloses the limitations in claims 1, 11, and 19.
For claims 7, 14, and 20, ‘547 discloses the limitations in claims 1, 11, and 19.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,853,822 in view of Zhao et al (US 2009/0190587). 
For claims 2, 9, and 16, ‘822 discloses the limitations in claims except for obtaining the bit position comprises receiving the bit position from a controller of the network.
However, Zhao discloses that it was common and well known for a multicast address to be assigned by a controller (Fig 2 #S120 control server assigns a multicast address in the pool to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al (US 2004/0258066) discloses multicast group assignment by control routers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463